DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                       CHRISTOPHER VASATA,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D19-2274

                            [January 6, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502017CF002808A.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   A triple murder on Super Bowl Sunday 2017 and the resulting
convictions and sentence bring this case to our court. The defendant
appeals his convictions for murder, attempted murder, and grand theft.
He argues the trial court erred in: (1) failing to make findings on the
voluntariness of his statement to law enforcement; (2) failing to give the
independent act instruction; (3) making two evidentiary rulings; (4)
overruling the defense objection to a State comment in closing; and (5)
finding the evidence sufficient to go to the jury on the grand theft auto
charge. We disagree with these arguments and affirm.

    The night before the shootings, the defendant, victim, and another
friend, Sean, went to the victim’s house to look at guns and ammunition.
All three were involved in the drug trade. The victim was also known to
sell guns. The three men discussed a fourth man named Luke, who was
also the defendant’s friend. The victim and Sean suspected Luke of
burglarizing another friend’s house. They wanted to “get back at him,”
and wanted to know if killing Luke would adversely affect the defendant.
    The following night, the victim, Sean, and two other friends were sitting
in the victim’s backyard by a firepit. As they talked, the victim heard what
sounded like firecrackers, but turned out to be gunshots. When the victim
looked up, he saw several gun flashes coming across the yard. He saw two
distinct muzzle flashes, one much larger than the other.

   The victim saw two or three masked individuals but could not identify
them. He explained it was dark and the shooters were dressed in dark
clothing. As the gunmen approached, he fell out of his chair. He got up
and ran towards some bushes, leapt over a fence, and knocked on his
neighbor’s door to ask for help. The neighbor told him to hide, closed the
door, and called 911.

    The victim hid behind a couple of trash cans where he saw the shooters
go to Sean’s blue Honda Accord parked in his driveway. He saw one
individual help another, who appeared injured, into the car. Before the
car backed out, a neighbor standing outside heard one of them say: “get
in the f—ing car”.

   After the car left, the victim returned to his house. When he checked
his backyard, he saw his female friend sitting in her chair. She appeared
to be dead. The victim became frantic and ran to another neighbor’s house
to get help. Minutes later, a police officer responded to the scene.

   The victim flagged the police officer down and told him three gunmen
entered his backyard and began shooting. He told the officer to get help
and that a girl in his backyard had been shot. The victim did not say much
because he was having a panic attack and was taken to the hospital.

   Shortly after the shooting, deputies in the area saw a dark-colored
sedan run a red light. The deputies chased the car. As the car came to a
stop, they saw the defendant fall out of the car’s back seat. The dark sedan
sped off. One of the deputies stayed with the defendant to assist him.

   The deputy noticed the defendant had been shot in the groin. Unaware
of the shooting, the deputy asked him what happened. The defendant
said, “they shot me.” When the deputy asked him where it happened, he
replied at my “buddy’s house.”

    The deputy checked the defendant’s pockets for identification and
found a firearm magazine and loose bullets. The deputy also found a glove
lying on the street.


                                     2
   The defendant was taken to the hospital. Before going into surgery, a
police detective asked him a few questions. At that time, the detective did
not know the defendant was a suspect; she only knew him as the fourth
person shot.

   The detective noticed the defendant was in a lot of pain, but conscious.
She asked him what happened. The defendant told her that he had been
at his friend’s house sitting out by the fire when an unknown person shot
him. The detective asked him if his friends put him in the car and drove
away, but he said he did not know.

    The stolen Honda Accord was found abandoned on I-95; it had run out
of gas. The police found a black hoodie, a blood-stained black t-shirt, and
a blood-stained glove in the backseat. There was blood throughout the
car.

   In a nearby culvert, police found: a rifle, a revolver, a hoodie, and
gloves. A BMW key fob was found inside the hoodie. When police found
the BMW, they noticed it was parked near the same street where the
defendant had fallen out of the Honda’s backseat. They also noticed the
BMW was parked close to a footpath that led to the victim’s house. Inside
the BMW, investigators found the defendant’s driver’s license and debit
card, a business card for Luke, a rifle bag, an empty gun case, and a sock
with bullets in it.

   The State introduced video surveillance from the neighborhood that
showed the BMW pulling into a parking spot near the footpath on the night
of the shooting. The video then shows two people running towards the
footpath.

    The three homicide victims were found in the victim’s backyard, all
dead from gunshot wounds. A Glock pistol was found at the scene.
Forensic examiners later determined the magazine and bullets found in
the defendant’s pocket could have been fired from the Glock pistol. A
firearms examiner testified that the cartridges found in the backyard were
fired from the rifle that police discovered inside the culvert. The
investigators also found a blood trail on the victim’s driveway.

    DNA testing established the blood on the victim’s driveway belonged to
the defendant. The defendant’s DNA was also found on the rifle, gloves,
and hoodie that were found in the culvert. Forensic examiners determined
the blood inside the stolen Honda Accord belonged to the defendant. At
trial, the victim testified that, contrary to the defendant’s claim, the


                                    3
defendant was not sitting with him and the other victims on the night of
the shootings.

    The State charged the defendant and a co-defendant with three counts
of first-degree murder, one count of attempted first-degree murder, and
grand theft auto. The Indictment alleged the defendant and his co-
defendant parked the BMW in the nearby neighborhood and used the
footpath to get to the victim’s house. According to the State, the shooters
planned to kill the victim and Sean.

   As soon as they reached the victim’s backyard, the defendant and co-
defendant began shooting. There could have been a third shooter, but
there was no evidence that Luke was there that night. The State’s theory
was that as the shooting went on, the co-defendant accidentally shot the
defendant in the groin. The co-defendant or a potential third shooter
helped the defendant get into Sean’s Honda Accord as they fled the scene.

   The defense claimed the defendant, his co-defendant, and Luke
planned to go the victim’s house to scare and intimidate the victim and
Sean, but when they arrived, Luke abandoned the plan and began
shooting. The defense claimed Luke shot the defendant with the rifle.
Proof of this was the doctor’s comment that the defendant’s wounds were
consistent with those of a high-powered rifle.

   The defense argued that even though there was no physical evidence
connecting Luke to the scene, it was unclear if Luke stayed home on the
night of the attack like he told the police. The defense also claimed there
was no proof the defendant intended to steal the car because the shooters
dragged him into the car.

   The jury found the defendant guilty as charged. The court sentenced
him to life in prison without the possibility of parole. From his conviction
and sentence, the defendant now appeals.

   In his fifth issue, the defendant claims the trial court should have
granted his motion for judgment of acquittal on the grand theft auto
charge. He argues the State did not establish the element of specific
intent. The defendant claims the State’s theory that the perpetrators
planned to steal the car all along is tenuous at best and the more
reasonable hypothesis is that the perpetrators felt compelled to take the
car after the defendant was unexpectedly shot.

   The State responds the intent necessary for theft includes the intent to
temporarily deprive.    Further, the evidence does not support the

                                     4
defendant’s hypothesis that he was dragged into the stolen car after being
shot because before the car backed out, a neighbor heard someone say,
“get in the f—ing car now, the police are on their way.” The State claims
the defendant would have known they would need to steal a car to make
a quick get-away. Thus, the trial court properly denied the defendant’s
motion for judgment of acquittal.

   We have de novo review of the trial court’s ruling on a motion for
judgment of acquittal. Harris v. State, 289 So. 3d 962, 965 (Fla. 4th DCA
2020).

   “Generally, an appellate court will not reverse a conviction that is
supported by competent, substantial evidence.” Johnston v. State, 863 So.
2d 271, 283 (Fla. 2003). “In moving for a judgment of acquittal, a
defendant admits the facts in evidence and every conclusion favorable to
the [State] that may be fairly and reasonably inferred from the evidence.”
Turner v. State, 29 So. 3d 361, 364 (Fla. 4th DCA 2010).

   A person commits theft if he or she knowingly obtains or uses another
person’s property with the intent to temporarily or permanently: (a)
deprive the other person of the right to use the property or benefit from
the property or (b) appropriate the property for his or her own use. See §
812.014(1)(a)-(b), Fla. Stat. (2017). “Theft is a specific intent crime.”
Spivey v. State, 680 So. 2d 565, 566 (Fla. 1st DCA 1996).

   The defendant argues the evidence does not support the grand theft auto
conviction. He compares his case to J.B. v. State, 6 So. 3d 659 (Fla. 3d
DCA 2009), where the Third District reversed with instructions to dismiss
a theft charge because the State did not prove the element of intent. Id.
at 660. J.B. is distinguishable.

    There, a juvenile was charged with stealing a pair of police handcuffs
when he ran away from the police as they were attempting to arrest him.
See id. The court reasoned the juvenile’s act of taking the handcuffs “was
incidental to his flight” from an illegal arrest. Id. And, there was no
evidence the juvenile intended to steal the handcuffs or deprive the police
officer of her property. See id. “[W]e are sure [the juvenile] would have
gladly relinquished any dominion . . . [of] the handcuffs if he only had the
key to release them.” Id.

   Here, however, the evidence suggests the defendant would have known
they would need to steal a car to make a quick get-away. The defendant
parked his own car almost a mile away from the victim’s house. Unlike
J.B., there is evidence to suggest the defendant intended to take the car

                                     5
for his own use. And contrary to J.B, the defendant would not have “gladly
relinquished” dominion or control of the car as he fled from the scene. The
car was used for the defendant’s benefit in fleeing the scene. See §
812.014(1)(a)–(b), Fla. Stat.

    In short, competent substantial evidence existed to submit the question
of intent to the jury. See Harris, 289 So. 3d at 965–66. When viewing the
evidence in the light most favorable to the State, the trial court did not err
in denying the defendant’s motion for judgment of acquittal. We affirm.

   We affirm on the remaining issues without further comment.

   Affirmed.

FORST and KUNTZ, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      6